Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2018

                                     No. 04-18-00525-CR

                                      Braulio TIRADO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6201
                        Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

        The clerk’s records in these companion cases were originally due on August 31, 2018. On
September 4, 2018, this court granted the clerk’s request for an extension of time to file the
records until September 28, 2018. On September 27, 2018, the clerk requested an additional
seven days to file the clerk’s records. The request is GRANTED. It is therefore ORDERED that
the clerk file the clerk’s records no later than October 5, 2018.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court